Citation Nr: 1333391	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  99-23 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous leukemia, to include as due to exposure to Agent Orange, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1971, including two tours in Vietnam. He died in April 1999. The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the Regional Office (RO) in St. Louis, Missouri, that denied the appellant's claims for service connection for chronic myelogenous leukemia, to include as due to Agent Orange exposure, for purposes of accrued benefits, and for service connection for the cause of the Veteran's death. 

These matters were previously before the Board in March 2003, at which time they were remanded to ensure due process. 

In a July 2003 decision, the Board denied service connection for chronic myelogenous leukemia, to include as due to exposure to Agent Orange, for purposes of accrued benefits, and denied service connection for the cause of the Veteran's death. 

The appellant appealed the denials to the United States Court of Appeals for Veterans Claims (Court). In a July 2007 decision, the Court vacated and remanded that part of the Board's July 2003 decision that denied service connection for chronic myelogenous leukemia, to include chronic myelogenous leukemia based on Agent Orange exposure, for the purpose of Dependency and Indemnity Compensation (DIC) benefits. The Court found that the Board's July 2003 decision failed to provide an adequate statement of reasons and bases discounting a May 1995 favorable medical opinion. 

The Court affirmed the denial of service connection for chronic myelogenous leukemia, for purposes of accrued benefits. The Court noted that at oral argument, the appellant's attorney asserted that the appellant had not abandoned the issue, but conceded that the distinction between the accrued benefits issue and the DIC claim were not adequately covered in the briefs, and that her arguments to each were not clearly delineated. The Court asserted that the appellant had failed to raise any specific argument as to how VA's notice to her was defective, and therefore the Court stated it would not address the matter. 

The appellant appealed the Court's July 2007 decision to United States Court of Appeals for the Federal Circuit (Federal Circuit). In a May 2009 decision, the Federal Circuit found that there was no legal basis to distinguish the two claims of service connection.  The Federal Circuit held that the failure of the Board's July 2003 decision to provide reasons and bases for discounting the 1995 medical opinion affected the accrued benefits claim in exactly the same way it affected the DIC benefits claim.  The Federal Circuit remanded with instructions to the Court to remand to the Board, so that the DIC and accrued benefits claims could be considered together. 

When the case was before the Board in July 2010, the Board denied the appellant's claims for service connection for chronic myelogenous leukemia, to include as due to Agent Orange exposure, for purposes of accrued benefits, and for service connection for the cause of the Veteran's death.  The appellant appealed the July 2010 denials of her claims to the Court and in an April 2012 Memorandum Decision, the Court vacated the July 2010 decision and remanded the matters to the Board for further development and readjudication consistent with the Memorandum Decision. 

In March 2013, the Board remanded the Appellant's claims for accrued benefits and for cause of the Veteran's death for further development.  The case has been returned to the Board for further appellate consideration.

The Board also notes that in a February 2012 rating decision, the appellant's claims were readjudicated pursuant to Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  The February 2012 rating decision denied the appellant's claims.  The appellant was provided notice of the determination and her appellate rights, but the file does not indicate that she perfected an appeal of the February 2012 rating decision.

The appeal is REMANDED to the Regional Office in St. Louis, Missouri.  VA will notify the appellant if further action is required.


REMAND

The record contains a letter dated September 10, 2013 from the Appellant's attorney noting that, on September 3, 2013, a Freedom of Information Act (FOIA) request had been made to the RO along with a request for an opportunity to present additional evidence to respond to the August 6, 2013 supplemental statement of the case.  The Appellant's attorney requested 90 days from the issuance of compliance by the RO to the September 3, 2013 FOIA request to provide the additional evidence.  The Board's review of the record does not contain the September 3, 2013 FOIA request nor any indication the RO has complied with the request.  As such, the Board does not know what records were specifically requested nor whether the RO has complied with the request.  The Board therefore finds that the Appellant's claims for accrued benefits, and for service connection for the cause of the Veteran's death, are not ready for appellate consideration or administrative action by the Board.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate and associate with the claims file the September 3, 2013 FOIA request from the appellant's attorney, as referenced in a September 10, 2013 letter.  If the document is not located, the RO should contact the Appellant and the Appellant's attorney, inform them of the inability to locate the September 3, 2013 FOIA request, and request that a duplicate request be provided.

2.  Following receipt of the request and its association with the file, all appropriate action to the FOIA request shall be undertaken.  

3.  After the foregoing development has been completed, the RO shall allow the Appellant 90 days to submit additional evidence and argument.  If any new evidence is associated with the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence submitted.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


